Citation Nr: 0209393	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


Entitlement to service connection for the residuals of dental 
trauma to teeth numbered 8 and 9.

(The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a 
residuals of a left knee injury, a skin disorder and a 
disability claimed as right hip pain that radiates to the 
right leg and entitlement to service connection for the 
residuals of a back injury and residuals of dental trauma to 
the upper teeth, other than teeth numbered 8 and 9 will be 
the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, B. T., J. T, and J. L.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

One of the issues certified to the Board is whether new and 
material evidence had been submitted to reopen a claim for 
service connection for residuals of back injury A review of 
the record reflects that a final decision regarding this 
issue has not entered by the RO.  Therefore, the Board will 
review this issue on a de novo basis. Also, the veteran has 
appealed the issue dental trauma to his upper teeth.  The 
current decision is confined to injury to teeth numbered 8 
and 9.  The claimed injury to the remaining teeth is the 
subject of additional development by the Board.   

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for the 
residuals of dental trauma to the upper teeth, other than 
teeth numbered 8 and 9, and residuals of a back injury, and 
whether new and material evidence has been submitted to 
reopen claims for service connection for a skin disorder, 
residuals of left knee injury, and a disability claimed as 
right hip pain that radiates to the right leg, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing those issues.  


FINDINGS OF FACT

The veteran sustained dental trauma teeth numbered 8 and 9 
during active duty.  


CONCLUSION OF LAW

Residuals of dental trauma involving tooth numbered 8 and 9 
were incurred in service.  38 U.S.C.A. § 1110, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.381.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 was enacted.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This law provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  

The Board finds that the duties to assist provided under the 
new statute at § 5103(a) have been fulfilled and that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review.  
Further, VA has accorded the veteran a personal hearing.  The 
RO requested that the veteran identify all places where he 
received medical care for his disability.  The RO also 
advised the veteran of the evidence necessary to complete his 
claim.  There does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  

Although the veteran has not been afforded a current VA 
dental examination in connection with this claim, the Board 
finds that a current VA dental examination is not necessary 
in view of the grant of the benefit sought.  

The veteran is seeking service connection for dental trauma to 
teeth numbered 8 and 9 for the purpose of obtaining VA 
outpatient dental treatment.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in currently demonstrated chronic disability was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  As 
to each noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381.  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The November 1950 pre-induction examination of the teeth 
showed no abnormality involving teeth numbered 8 (R-1) and 9 
(L-2).  A September 1951 dental examination showed that teeth 
number 8 and 9 carious and restorable.  The veteran was 
hospitalized in August 1952 for an infected cyst on the 
buttock.  The hospital dental records reveal that a September 
1952 dental examination showed now abnormality involving 
teeth numbered 8 and 9.  In October 1952, tooth numbered 8 
was noted be fractured and was extracted.  An examination 
conducted later in October 1952 showed that teeth numbered 8 
and 9 were absent.  An October 1952 notation in the hospital 
doctor' progress notes specifically state that two teeth, the 
upper incisors, medially, bilaterally were missing.  The 
March 1953 separation report and April 1953 VA dental 
examination showed that that teeth numbered 8 and 9 were 
missing.

In an April 1999 substantive appeal the veteran indicated 
that while attached to an Army hospital in Japan recovering 
from injuries he sustained in Korea he was hit with a bottle 
by another soldier which resulted in the loss of four teeth.  
During a hearing before the undersigned member of the Board 
sitting at the RO in June 2002 he testified that he was hit 
in the mouth and fractured one tooth and had four knocked 
out. 

To summarize, the October 1952 service hospital dental 
records indicate that tooth number 8 was fractured and 
extracted.  Also, the hospital progress notes specifically 
indicates the presence of two missing teeth, numbers 8 and 9, 
teeth that were apparently healthy as of the September 1952 
examination.  Taking into consideration the veteran's 
description of the of the injury regarding an incident which 
occurred 50 years ago, the Board finds that the evidence is 
not inconsistent with his statements.  Accordingly, the Board 
finds that service connection for dental trauma to teeth 
numbered 8 and 9 is warranted.  


ORDER

Service connection for dental trauma to teeth numbered 8 and 
9 is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

